IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                             April 4, 2006 Session

              BETTY POTTER, et al., v. FORD MOTOR COMPANY

                   Appeal from the Circuit Court for Cumberland County
                      No. CV003993       John J. Maddux, Jr., Judge



                   No. E2005-01578-COA-R3-CV - FILED JUNE 21, 2006




                                   CONCURRING OPINION


                While I agree with Ford, that Restatement (Third) of Torts § 2, comment f, requires:
“To establish a prima facie case of defect, the plaintiff must prove the availability of a
technologically feasible and practical alternative design that would have reduced or prevented the
plaintiff’s harm . . .”, unless and until Tennessee adopts Restatement (Third) of Torts on this issue,
Judge Lee in my view, has correctly summarized the state of Tennessee law on this issue.
Accordingly, I concur in her Opinion in affirming the Trial Court.




                                                      ______________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.